Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
	This is in response to the Amendment dated October 29, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claim 31 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 16-20 and 23-28 have been rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Lashmore et al. (US Patent No. 4,806,446).
	The rejection of claims 16-20 and 23-28 under 35 U.S.C. 103 as being unpatentable over 
Huang et al. in view of Lashmore et al. has been withdrawn in view of the new grounds of rejection.

II.	Claim 21 has been rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Lashmore et al. (US Patent No. 4,806,446) as applied to claims 16-20 and 23-28 above, and further in view of Tajima et al. (US Patent No. 4,142,948).
	The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Lashmore et al. as applied to claims 16-20 and 23-28 above, and further in view of Tajima et al. has been withdrawn in view of the new grounds of rejection.

III.	Claim 22 has been rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Lashmore et al. (US Patent No. 4,806,446) as applied to claims 16-20 and 23-28 above, and further in view of Bishop et al. 

(US Patent Application Publication No. 2007/0227895 A1).
	The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Lashmore et al. as applied to claims 16-20 and 23-28 above, and further in view of Bishop et al. has been withdrawn in view of the new grounds of rejection.

IV.	Claim 29 has been rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Lashmore et al. (US Patent 
No. 4,806,446) as applied to claims 16-20 and 23-28 above.
	The rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Lashmore et al. as applied to claims 16-20 and 23-28 above has been withdrawn in view of the new grounds of rejection.

V.	Claims 30 and 31 have been rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Lashmore et al. (US Patent No. 4,806,446) as applied to claims 16-20 and 23-28 above as applied to claim 29 above, and further in view of Bishop et al. (US Patent Application Publication No. 2007/0227895 A1).
	The rejection of claims 30 and 31 has been withdrawn in view of the new grounds of rejection Huang et al. in view of Lashmore et al. as applied to claims 16-20 and 23-28 above as applied to claim 29 above, and further in view of Bishop et al. has been withdrawn in view of the new grounds of rejection.

Response to Amendment
Declaration
The declaration under 37 CFR 1.132 filed October 29, 2021 is insufficient to overcome the rejection of claims 16-22 and 24-31 based upon specific references applied under 35 U.S.C. 103 as set forth in this Office action because:  
Applicant’s testing of the bath described for its ability to be provide advantageous and superior technical results is not commensurate in scope with the present claims. The present claims are more generic than what was tested and what was tested is not representative of the overall broadness of what is presently claimed.
For example, Applicant’s declaration discloses that all of the baths comprised 110 g/L of a trivalent chromium salt, 250 g/L of formic acid as complexing agent and 10 g/L of KBr as halogen salt. 
The complexing agent as presently claimed reads on inorganic complexing agents and the halogen salt as presently claimed reads on organic halogen salts. Applicant hasn’t shown that materials such as these provide their advantageous and superior technical results.
Furthermore, Applicant’s deposition experiments results were carried out at current densities of 51 A/cm2, 30.1 A/cm2, 14.4 A/cm2 and 6.7 A/cm2. The method as presently claimed recites an arbitrary electrical current.

Claim Rejections - 35 USC § 103
Bath

I.	Claims 16-21 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Tajima et al. (US
Patent No. 4,142,948) and Lashmore et al. (US Patent No. 4,806,446).
	Regarding claim 16, Huang teaches an electroplating bath for depositing chromium metal coating on a substrate or a chromium metal alloy coating on a substrate comprising: 
(a) 50 to 400 g/L (0.164 M to 1.314 M) of at least one trivalent chromium salt (= 0.2-1.4 mole/L of trivalent chromium salt) [page 1, [0017]],
(b) 100 to 400 g/L (2.17 M to 8.68 M) of at least one complexing agent (= 0.2-4.2 mole/L of the complex agent) [page 1, [0018]], 
(c) 1 to 50 g/l (0.0085 m to 0.425 M) of at least one halogen salt (= 0.01-0.25 mole/L of the additive that is selected from the group consisting of ammonium bromide, sodium bromide, potassium bromide, and a mixture of the foregoing components) [page 1, [0021]], and 
(d) 0 to 10 g/L of additives (= 0 g/l), and
(e) optionally an alloy former (= optionally),
wherein the electroplating bath has a pH and is substantially free of divalent sulphur compounds and boric acid, its salts and/or derivatives (= when boric acid is not selected as the buffering agent) [page 1, [0020]] and wherein the molar ratio of the complexing agent to the trivalent chromium salt is from 10:1 to 15:1 (= 0.2-4.2 mole/L of the complex agent (page 1, [0018]) to 0.2-1.4 mole/L of trivalent chromium salt (page 1, [0017]),
wherein the at least one complexing agent is selected from the group consisting of carboxylic acids and carboxylate salts (= formic acid, dissoluble salts of acids) [page 1, [0018]],

whereby, when the substrate is immersed in the electroplating bath and an electrical current is applied, the substrate is deposited with a chromium metal coating or a chromium metal alloy coating (= after inputting the workpiece, auxiliary electrodes, and the trivalent chromium electroplating solution into a tank, electroplating is mechanically stirred (15). By applying a fixed current from an additional power supply, the ions of chromium complex obtain electrons to reduce and deposit on the surface of the workpiece so that the workpiece obtains a uniform chromium deposit) [page 2, [0038]].
The bath of Huang differs from the instant invention because Huang does not disclose wherein the electroplating bath has a pH from 4 to 7.
	Huang teaches in summary, the trivalent chromium electroplating bath is an aqueous solution added with:
a trivalent chromium salt (chromium sulfate, page 1, [0017]), 
a complex agent (glycine (aminoacetic acid), page 1, [0018]), 
a conductive salt (ammonium sulfate, page 1, [0019]), 
a buffering agent (aluminum sulfate, page 1, [0020]), and 
an additive, wherein the additive is a mixture of ammonium bromide, sodium bromide or potassium bromide (page 2, [0041]).

Tajima teaches an aqueous chromium deposition solution which contains, in dissolved form: 
(a) a trivalent chromium salt (such as chromic sulfate, col. 2, line 2), 
(b) at least one compound selected from unsubstituted aliphatic carboxylic acids, amino-substituted carboxylic acids, hydroxy-substituted aliphatic carboxylic acids and salts thereof (such as aminoacetic acid, col. 2, lines 18-19),
(c) an aluminum salt (such as aluminum sulfate, col. 2, line 66) and 
(d) ammonium ion (such as ammonium sulfate, col. 3, line 5) [col. 1, lines 47-65].

	The pH of the deposition bath is preferably not higher than 5.0 (col. 3, lines 56-57).

	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the electroplating bath described by Huang with wherein the electroplating bath has a pH from 4 to 7 because an aqueous trivalent chromium bath comprising chromium sulfate, aminoacetic acid, aluminum sulfate and ammonium sulfate having a bath pH not higher than 5.0 to electrodeposits chromium.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 17, Huang teaches wherein the trivalent chromium salt is selected from the group consisting of chromium(III) sulphate, in acidic or alkaline form, chromium(III) 
chloride, chromium(III) acetate, chromium(III) hydroxy acetate, chromium(III) formate, chromium(III) hydroxy formate, chromium(III) carbonate, chromium(III) methanesulfonate, potassium chromium(III) sulphate and mixtures thereof (= trivalent chromium salt that is selected from the group consisting of chromium chloride, chromium sulfate and hydrates of the foregoing components) [page 1, [0017]].
	Regarding claim 18, Huang teaches wherein the trivalent chromium salt is present in an amount of 100 to 300 g/L (0.328 M to 0.984 M) [= 0.2-1.4 mole/L of trivalent chromium salt] (page 1, [0017]).
	Regarding claim 19, Huang teaches wherein the trivalent chromium salt is present in an 

amount of 120 to 160 g/L (0.3936 M to 0.5248 M) [= 0.2-1.4 mole/L of trivalent chromium salt] (page 1, [0017]).
	Regarding claim 20, Huang teaches wherein the anion of the trivalent chromium salt is the anion of a volatile or electrochemically consumable acid (= trivalent chromium salt that is selected from the group consisting of chromium chloride, chromium sulfate and hydrates of the foregoing components) [page 1, [0017]].	
Regarding claim 21, the bath of Huang differs from the instant invention because Huang does not disclose wherein the alloy former is selected from the group consisting of vanadium, manganese, iron, cobalt, nickel, molybdenum, tungsten, and mixtures thereof.
	Huang teaches that the trivalent chromium electroplating bath and its electroplating process in the present invention can be applied to obtain both the decorative and hard chromium deposits through electroplating (page 1, [0015]).
	Tajima teaches that:
Decorative articles with a chromium alloy deposit of a desirable bright finish can also be easily obtained by using the deposition solution of the invention, although such articles with the chromium alloy deposit are difficult to prepare by using conventional hexavalent chromium deposition solutions. That is, metals capable of forming alloys with chromium, for example, nickel, iron, cobalt, molybdenum, tungsten, manganese, rhodium, tin, zinc and cadmium are used together with the water-soluble trivalent chromium salts. These metals may be used either alone or in combination, 
i.e., the alloy may be binary or more. These metals are incorporated in the deposition solution in a water-soluble salt form such as a chloride or a sulfate. The concentration of these metals in the deposition solution may suitably be determined depending upon the desired composition of the chromium alloy deposit. The composition of the chromium alloy deposit can be varied not only by changing the concentrations of trivalent chromium and another metal, but also by changing the depositing operation conditions such as the pH, temperature and current density (col. 3, lines 31-52).

It is to be understood that the aqueous chromium deposition solution of the present invention can be used not only for decorative chromium or chromium alloy plating but also for 

electrowinning of chromium or a chromium alloy (col. 4, lines 23-27).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating bath described by Huang with wherein the alloy former is selected from the group consisting of vanadium, manganese, iron, cobalt, nickel, molybdenum, tungsten, and mixtures thereof because:
	(i)	This limitation is optional since it further limits an optional feature (present claim 16, line 7, recites ”optionally”).
	(ii)	Adding nickel, iron, cobalt, molybdenum, tungsten and manganese, alone or in combination, with the water-soluble trivalent chromium salts varies the composition to a chromium alloy deposit for decorative chromium or chromium alloy plating.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 24, Huang teaches wherein the complexing agent is present in an amount of 100 to 300 g/L (2.17 M to 6.61 M) and/or the molar ratio of the complexing agent to the trivalent chromium salt is from 10:1 to 13:1 (= 0.2-4.2 mole/L of the complex agent) [page 1, [0018]].
	Regarding claim 25, Huang teaches wherein the halogen salt is selected from the group 

consisting of bromide, chloride, iodide, and fluoride salts and/or wherein the halogen salt is present in an amount of 5 to 50 g/L (= 0.01-0.25 mole/L of the additive that is selected from the group consisting of ammonium bromide, sodium bromide, potassium bromide, and a mixture of the foregoing components) [page 1, [0021]].
Regarding claim 26, the bath of Huang differs from the instant invention because Huang does not disclose wherein the electroplating bath further comprises fluorides as at least one further complexing agent and/or as at least one further halogen salt.
	Tajima teaches that the ammonium ion is formed in the deposition solution by incorporating thereinto an ammonium salt, such as ammonium sulfate, ammonium chloride, ammonium bromide and ammonium fluoride (col. 3, lines 3-6).
	However, Huang teaches (e) additive: 0.01-0.25 mole/L of the additive that is selected from the group consisting of ammonium bromide, sodium bromide, potassium bromide, and a mixture of the foregoing components (page 1, [0021]).
	Lashmore teaches that:
An alkali halide and/or ammonium halide is also preferably added to the electroplating bath. Bromide is the most preferable of the alkali halides. An advantageous way to add bromide is in the form of KBr at a concentration of between 5 and 20 g/l. However, fluoride or fluoride ions also may be used. The halide functions to deoxidize and to be released at the anode. Without the halide a certain percentage of the chromium will be oxidized from the trivalent to the hexavalent state. The halide therefore functions to reduce the amount of hexavalent chromium at the anode (col. 3, lines 23-33).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating bath described by 
Huang with wherein the electroplating bath further comprises fluorides as at least one further 

complexing agent and/or as at least one further halogen salt because alkali halides function to deoxidize and to be released at the anode therefore reducing the amount of hexavalent chromium at the anode.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 27, the bath of Huang differs from the instant invention because Huang does not disclose wherein the additives are selected from the group consisting of brighteners and wetting agent.
Lashmore teaches that:
A wetting agent is also employed. Preferably, this wetting agent is a non-sulfur containing nonionic surfactant such as polyethylene glycol ethers of alkylphenols, such as Triton X-100 (registered trademark of Rohm and Haas Company). The wetting agent is important because it ensures that the size of the hydrogen bubbles are small so that they do not stick to the surface of the anode and block the reaction. The wetting agent is preferably added in a concentration of approximately 1 to 2 drops /l (col. 3, lines 34-43).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the additives described by Huang with wherein the additives are selected from the group consisting of brighteners and wetting agent because:
(i)	The concentration of the additives include 0 g/L (present claim 1, line 6).

(ii)	A wetting agent is important because it ensures that the size of the hydrogen bubbles are small so that they do not stick to the surface of the anode and block the reaction.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 28, Huang teaches wherein the electroplating bath is substantially free of chloride ions and/or substantially free of aluminium ions (page 1, [0016] to [0021]).

II.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Tajima et al. (US Patent No. 4,142,948) and Lashmore et al. (US Patent No. 4,806,446) as applied to claims 16-21 and 24-28 above, and further in view of Bishop et al. (US Patent Application Publication No. 2007/0227895 A1).
	Huang, Tajima and Lashmore are as applied above and incorporated herein.
	Regarding claim 22, the bath of Huang differs from the instant invention because Huang does not disclose wherein the electroplating bath further comprises carbon, oxygen, and nitrogen provided from organic components or ammonia in the electroplating bath.
	Huang teaches organic components in the electroplating bath (page 1, [0018]; and page 3, [0047] to [0051]).

Wherein, the complex agent is selected from the group consisting of urea (carbamide), glycine (aminoacetic acid), formic acid, dissoluble salts of urea, and dissoluble salts of acids (page 3, [0047]).

	 Bishop teaches that:
Thus, the lattice parameter of the chromium deposit in accordance with the present invention is larger than the lattice parameter of other known forms of crystalline chromium. 
Although not to be bound by theory, it is considered that this difference may be due to the incorporation of heteroatoms, such as sulfur, nitrogen, carbon, oxygen and/or hydrogen in the crystal lattice of the crystalline chromium deposit obtained in accordance with the present invention (page 3, [0035]).

The trivalent chromium bath may further include a source of nitrogen, which may be in the form of ammonium hydroxide or a salt thereof, or may be a primary, secondary or tertiary alkyl amine, in which the alkyl group is a C1-C6 alkyl. In one embodiment, the source of nitrogen is other than a quaternary ammonium compound. In addition to amines, amino acids, hydroxy amines such as quadrol and polyhydric alkanolamines, can be used as the source of nitrogen. In one embodiment of such nitrogen sources, the additives include C1-C6 alkyl groups. In one embodiment, the source of nitrogen may be added as a salt, e.g., an amine salt such as a 
hydrohalide salt (page 4, [0047]).
 
As noted above, the crystalline chromium deposit may include carbon. The carbon source may be, for example, the organic compound such as formic acid or formic acid salt included in the bath. Similarly, the crystalline chromium may include oxygen and hydrogen, which may be obtained from other components of the bath including electrolysis of water, or may also be derived from the formic acid or salt thereof, or from other bath components (page 4, [0048]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating bath described by Huang with wherein the electroplating bath further comprises carbon, oxygen, and nitrogen provided from organic components or ammonia in the electroplating bath because:
(i)	Glycine (aminoacetic acid) is a source of nitrogen and formic acid or formic acid salt is a source of carbon which are incorporated into the crystal lattice of a crystalline chromium deposit.

When a compound recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art.
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	(ii)	It has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.

Process
III.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Tajima et al. (US Patent No. 4,142,948) and Lashmore et al. (US Patent No. 4,806,446) as applied to claims 16-21 and 24-28 above.
	Huang, Tajima and Lashmore are as applied above and incorporated herein.
	Regarding claim 29, Huang teaches a process for depositing chromium metal coating on a substrate or chromium metal alloy coating on a substrate including the following steps: 
• providing an electroplating bath of claim 16 (see I. above), 
• immersing a substrate in the electroplating bath (= the workpiece, auxiliary electrodes, and the trivalent chromium electroplating solution are set in a cell tank) [page 2, [0032]], and 
• applying an electrical current (= the fixed current provided by the additional power supply has a range from 5 to 95 ampere per square decimeter) [page 2, [0036]] to deposit 

trivalent chromium metal coating or chromium metal alloy coating on the substrate (= the trivalent chromium electroplating on the workpiece) [page 2, [0037]].

IV.	Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Tajima et al. (US Patent No. 4,142,948) and Lashmore et al. (US Patent No. 4,806,446) as applied to claims 16-21 and 24-28 above as applied to claim 29 above, and further in view of Bishop et al. (US Patent Application Publication No. 2007/0227895 A1).
	Huang, Tajima and Lashmore are as applied above and incorporated herein.
	Regarding claim 30, the process of Huang differs from the instant invention because Huang does not disclose wherein the electroplating bath is separated from the anode by a membrane.
	Bishop teaches trivalent chromium electroplating.
	In one embodiment, the anodes may be isolated from the bath. In one embodiment, the anodes may be isolated by use of a fabric, which may be either tightly knit or loosely woven. Suitable fabrics include those known in the art for such use, including, e.g., cotton and polypropylene, the latter available from Chautauqua Metal Finishing Supply, Ashville, N.Y. In another embodiment, the anode may be isolated by use of anionic or cationic membranes, for example, such as perfluorosulfonic acid membranes sold under the tradenames NAFION® (DuPont), AClPLEX® (Asahi Kasei), FLEMION® (Asahi Glass) or others supplied by Dow or by Membranes International Glen Rock, N.J. In one embodiment, the anode may be placed in a compartment, in which the compartment is filled with an acidic, neutral, or alkaline electrolyte that differs from the bulk electrolyte, by an ion exchange means such as a cationic or anionic membrane or a salt bridge (page 10, [0097]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating bath described by 

Huang with wherein the electroplating bath is separated from the anode by a membrane because isolating the anode from the bath by use of anionic or cationic membranes electroplates a chromium deposit.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art with a reasonable expectation of success (MPEP § 2141).
	The selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 31, Huang teaches wherein an anolyte of the electroplating bath comprises chromium (III) sulphate (= trivalent chromium salt that is selected from the group consisting of chromium chloride, chromium sulfate and hydrates of the foregoing components) [page 1, [0017]].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 2, 2022